Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.  	Claims 1-13 are present for examination.
Allowable Subject Matter
2.	The following is an examiner’s statement of reasons for allowance: 
The allowability of the claims 1-13, resides, at least in part, in that closest prior art of Akita et al.  (US 2017/0113322 A1) discloses in FIG. 5, a sensor case 54 is mounted on a spindle housing 35 of the cutting unit 14, and houses an optical sensor 56 therein. The sensor case 54 has an opening 54a defined in a wall thereof. An inspection light beam 62 that is emitted from a light emitter of the optical sensor 56 passes through the opening 54a and is applied to an outer peripheral surface of the rotary dressing grindstone 46 from a direction perpendicular to the rotational shaft of the rotary dressing grindstone 46, i.e., the output shaft 50 of the motor 48. Specifically, the inspection light beam 62 that is emitted from the optical sensor 56 is directed toward the center (axial center) 50a of the rotational shaft 50 of the rotary dressing grindstone 46. The outer peripheral surface of the rotary dressing grindstone 46 diffusely reflects the applied inspection light beam 62 as reflected light 64, which is detected by a light detector of the optical sensor 56; however, the prior art does not disclose or suggest, alone or in combination, a detector which detects a transmitted, reflected or scattered inspection beam portion (P') of the inspection beam (P), and at least one linear motor by which the at least one processing unit and the at least one inspection unit can be moved relative to the workpiece carrier, wherein the workpiece is scanned by the processing beam (E) and the inspection beam (P) following the processing beam (E), along scanning lines extending side by side, and the workpiece is processed and inspected along the scanning lines; the revolving rotary shaft is connected to a motor to generate rotary motion of the workpiece carrier in a direction of rotation (Rrot); the at least one processing unit and the at least one l) relative to one another and each being arranged to be radially adjustable relative to the rotary shaft and being connected to the at least one linear motor to generate translational movements of the processing unit and of the inspection unit relative to the workpiece carrier in two radial translational directions (Rtrans 1, Rtrans 2) forming the angular distance with one another; whereby the processing beam (E) and the inspection beam (P) are offset from one another by the angular distance and follow the same spiral movement path (S) with a plurality of turnings (W) relative to the workpiece carrier; the at least one workpiece receptacle being arranged at a distance (a) from the rotary shaft so that the at least one workpiece receptacle or the at least one workpiece positioned therein is covered by partial sections (S') of the turnings (W) which each represent one of the scanning lines; and  15Attorney Docket No.: 0202.0060US1 a control and computing unit being connected to the at least one inspection unit, to the at least one processing unit, to the motor and to the at least one linear motor to change at least one process parameter of the device as a function of inspection results derived from the inspection beam portion; in combination with the other elements and features of the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Citation Pertinent prior art
3.	 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jurca (US 2013/0258321 A1) discloses a method and device for the detection and monitoring of the contamination of an optical component in a device for laser material processing, which emits a process laser beam through or onto the optical component. A measurement beam emitted by a light source is projected under an angle of incidence onto an optical surface of the optical component.
.
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed Kidest Bahta whose telephone number is 571-272-3737. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ali Mohammad can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application information Retrieval IPAIRI system. Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAG system, contact the Electronic Business Center (EBC) at 866-217 - 9197.
/KIDEST BAHTA/              Primary Examiner, Art Unit 2119